Howell, J.
A motion is made by the appellee to dismiss this appeal, because the executor is not made a party.
The judgment appealed from sustains several oppositions to the account filed by the executor, approves the account so far as not opposed, and orders the executor to file an amended account in accordance with the decree. A legatee has appealed, and given bond in favor of one of the opponents alone, who is also a legatee. The executor, not having been made a party to the appeal, the decree remains in full force as to him, until reversed, which can only be done contradictorily with him, and all other parties to be affected. All such parties are not before us. See Succession of Perry, 4A. 577; Succession of Penniston, 18 A. 281.
The motion should therefore prevail.
We cannot forbear expressing our disapproval of the careless and imperfect manner in which the transcript of this appeal is prepared.
It is ordered that the rule be made absolute and the appeal dismissed, at the costs of appellant.